October 28, 2004

Mr. Richard H. Friedman
Chairman and CEO
MIM Corporation
100 Clearbrook Road
Elmsford, NY 10523

Re:     Employment Agreement

Dear Rich:

Reference is made to the Employment Agreement, dated as of December 1, 1998, by
and between MIM Corporation, a Delaware corporation, and yourself (as amended to
date, the "Employment Agreement"). Capitalized terms used herein and not defined
shall have the meanings ascribed thereto in the Employment Agreement.

This letter confirms our agreement that if the Employment Agreement is not
renewed by the Company (or any successor) upon expiration of the Term, such
non-renewal shall be deemed a termination of your employment without cause. In
such event you shall be entitled to receive the termination benefits set forth
in Section 5.2(b) of the Employment Agreement, except that the period during
which you shall be entitled to receive continuation of your Annual Salary as set
forth in Section 5.2(b)(ii) shall be for a period of one (1) year from the date
of termination.

Except as modified hereby, the Agreement shall remain unmodified and in full
force and effect.

This letter amendment shall be construed in accordance with, and its
interpretation shall otherwise be governed by, the laws of the State of New
York, without giving effect to otherwise applicable principles of conflicts of
law.

Kindly signify your agreement to the foregoing by signing below and forward an
executed copy to me for our files.

Sincerely,

MIM Corporation

By: /s/ Barry A. Posner                                                       
       Barry A. Posner, Executive Vice President



Agreed and Accepted as of
the 28th day of October, 2004:

/s/ Richard H. Friedman                                            
Richard H. Friedman